EX‑35.4 (logo) Principal Statement of Compliance To Wells Fargo Bank National Association, Master Servicer of the Series of Commercial Mortgage Pass-Through Certificates, referred to on Attachment A: I, Steven Johnson, in my capacity as Managing Director of Principal Global Investors, LLC, as a Primary Servicer for mortgage loans securing securities issued in conjunction with the series of Commercial Mortgage Pass-Through Certificates, referred to on Attachment A, hereby state that: 1. I am an officer of Principal Global Investors, LLC; 2. A review of the activities of Principal Global Investors, LLC in its capacity as Primary Servicer during the calendar year ending December 31, 2016 (the “Reporting Period”); and of its performance under the applicable sub-servicing agreement has been made under my supervision; and 3. To the best of my knowledge, based on such review, Principal Global Investors, LLC, as Primary Servicer has fulfilled all of its obligations in all material respects under the Primary Servicing Agreement for said Commercial Mortgage Pass-Through Certificates, referred to on Attachment A throughout the above-referenced Reporting Period. Date: February 17, 2017 /s/ Steven R. Johnson Steven R. Johnson, Managing
